Citation Nr: 0519584	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected gunshot wound to the left thigh, muscle group XIII, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected gunshot wound to the left calf, muscle group XI, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected gunshot wound to the left elbow, muscle group VI, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for the service-
connected gunshot wound to the left elbow, muscle group V, 
currently evaluated as 10 percent disabling.  






REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2001 decision by the RO.  

A hearing was held before the undersigned Veterans Law Judge 
in Washington, D.C. in May 2003.  

The Board remanded the case in October 2003 for additional 
development of the record.  

During the hearing, the veteran's representative pointed out 
that a claim of service connection for a left foot disability 
had been raised but not adjudicated in August 1945.  The 
Board referred this matter to the RO in October 2003 for 
appropriate action.  

Given the nature of the veteran's assertions, the Board will 
undertake to review this matter on a de novo basis at this 
time.  To the extent the action taken as to this matter is 
favorable to the veteran, any due process defect must be 
considered harmless.  

In addition, at May 2003 hearing, the veteran's 
representative raised a claim of clear and unmistakable error 
in an August 1945 rating decision which granted service 
connection for the gunshot wounds to the group V and VI 
muscles, assigning 10 percent evaluations for each.  

This matter was also referred to the RO in October 2003 for 
appropriate action.  

In April 2004, the veteran indicated that he had no further 
evidence to submit.  



FINDINGS OF FACT

1.  The service-connected shell fragment wound residuals of 
the left thigh are not shown to have resulted in more than 
moderately severe damage to muscle group XIII.  

2.  The service-connected shell fragment wound residuals of 
the left calf are not shown to have resulted in more than 
moderately severe damage to muscle group XI.  

3.  The veteran is shown to likely have a separately ratable 
neurological deficit of the left lower extremity that more 
nearly approximates that of moderate incomplete paralysis of 
the sciatic nerve due to the shell fragment wound injury 
suffered in World War II.  

4.  The service-connected shell fragment wound residuals of 
the left elbow are shown to be productive of a disability 
picture that more nearly approximates that of severe damage 
to muscle group VI.  

5.  The service-connected shell fragment wound residuals are 
shown to be productive of a disability picture that more 
nearly approximates that of moderately severe damage to 
muscle group V.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected residuals of the shell 
fragment wound injury to the left thigh with involvement of 
muscle group XIII have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73 including 
Diagnostic Code 5313 (2004).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of the shell 
fragment wound injury to the left calf with involvement of 
muscle group XI have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73 including 
Diagnostic Code 5311 (2004).  

3.  The criteria for the assignment of a separate 20 percent 
rating for the service-connected residuals of the shell 
fragment wound injury to the left leg based on an associated 
neurological deficit have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a 
including Diagnostic Code 8520 (2004).  

4.  The criteria for the assignment of a 30 percent rating 
for the service-connected residuals of the shell fragment 
wound injury to the left elbow with involvement of muscle 
group VI have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73 including Diagnostic 
Code 5306 (2004).  

5.  The criteria for the assignment of a 20 percent rating 
for the service-connected residuals of the shell fragment 
wound injury to the left elbow with involvement of muscle 
group V have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.73 including Diagnostic Code 
5305 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including presenting testimony before the undersigned.

Further, by April 2001 and April 2004 letters and September 
2004 supplemental statement of the case, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

In March 1945, the veteran suffered a perforating shell 
fragment wound to the left thigh, a lacerating shell fragment 
wound of the left calf and a penetrating shell fragment wound 
of the left elbow.  He also suffered a compound comminuted 
fracture of the lateral condyle of the left humerus.  

In or about June 1945, the veteran's wounds had healed, but 
there was considerable limitation of motion of the left 
elbow.  Approximately one month later, left elbow range of 
motion was largely restored but the veteran complained of 
occasional left elbow pain.  

An August 1945 medical examination report indicated that the 
wound to the left elbow was moderately severe, but was now 
healed.  The left thigh wound was severe but now healed.  The 
left calf wound was severe on occurrence but now healed.  The 
left elbow fracture was "healing."  There was left elbow 
deformity due to injury manifested by limitation of motion.  

By August 1945 rating decision, the RO granted service 
connection for residuals of a "gunshot wound" to muscle 
group XIII to which it assigned a 30 percent evaluation; for 
the residuals of a "gunshot wound" to muscle group XI to 
which it assigned a 20 percent evaluation; for the residuals 
of a "gunshot wound" to muscle group VI to which it 
assigned a 10 percent evaluation; and for residuals of a 
"gunshot wound" to muscle group V to which it assigned a 10 
percent evaluation.  

In December 2000, the veteran filed a claim for increase.  

On April 2001 VA orthopedic examination, the veteran stated 
that he had sustained shrapnel injuries to the left calf and 
thigh and left upper extremity.  He was hospitalized for five 
months and discharged thereafter.  Following separation, he 
had no further treatment for his war injuries until December 
2000.  

The veteran indicated that he had to stop dancing due to left 
leg problems such as instability and pain.  He indicated, 
moreover, that pain began to interfere with sleeping.  He 
reported increasing left foot numbness.  

The veteran indicated that any activity of the left lower 
extremity caused pain and that he treated flare-ups with over 
the counter medicine as needed.  The examiner estimated that, 
during flare-ups, his range of motion of the left lower 
extremity would decrease by 15 percent.  

On examination, the VA examiner observed nontender and 
nondisfiguring shrapnel scars over the left lower extremity, 
and there was decreased left lower extremity muscle strength.  
Bone and joint damage did not appear to be present.  

The examiner diagnosed muscle injuries to muscle groups V, 
VI, XI and XIII, retained fragments in the left thigh, and an 
estimated 15 percent loss of left lower extremity function 
during flare-ups.  

On April 2001 VA examination of the joints, the examiner 
noted markedly decreased left elbow range of motion in terms 
of extension.  There was left elbow stiffness and 
fatigability.  

The veteran stated that left elbow flare-ups occurred with 
any activity, and the examiner estimated that left elbow 
range of motion decreased by 15 percent during flare-ups.  
There were no constitutional symptoms referable to left elbow 
inflammatory arthritis.  The veteran indicated that he was 
right handed.  

On examination, the VA examiner observed two small scars over 
the left elbow that were not tender or disfiguring.  The 
veteran was unable to fully extend the elbow, and there was 
not-too-marked crepitus of the left elbow.  There was no 
tenderness.  

The VA examiner diagnosed an old left elbow fracture, 
arthritis of the left elbow, marked inability to extend the 
left elbow, a 15 percent decrease in left elbow range of 
motion during flare-ups, nontender and nondisfiguring small 
scars and a minor muscle injury to the left upper extremity.  

On May 2001 fee-basis neurologic examination, the veteran 
complained of having left foot numbness.  The findings were 
normal with respect to the left lower extremity other than 
paresthesias.  

An October 2002 private medical examination report reflected 
that sensation to pinprick over the left foot was decreased.  
Vibration of the left toes and ankle was decreased.  
Vibration of the right toes was decreased but not in the 
ankle.  

The diagnosis was that of left leg numbness and paresthesias, 
most likely from sciatic nerve injury or of sural nerve 
injury.  Mild peripheral neuropathy, however, could not be 
ruled out.  

An October 2002 private medical treatment report reflected an 
opinion that generalized peripheral neuropathy was of unknown 
etiology.  

In May 2003, the veteran denied having problems with his left 
thigh and calf disabilities.  He denied loss of motion and 
pain but reported tingling.  He denied weakness.  

The veteran stated that his walking was limited due to his 
left lower extremity disabilities and that ambulating caused 
left lower extremity fatigue.  He often applied heat to his 
left leg.  

Regarding the left upper extremity, the veteran complained of 
arthritic flare-ups and limitation of left arm function.  He 
indicated that he could not tie his shoes, reach cabinets or 
carry with the left arm.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he or she 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2004) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
38 C.F.R. § 4.45 (2004) provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.  

Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2004).  

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  

The objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
that swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  


Discussion

Muscle Group XIII

The veteran's service-connected residual of a gunshot wound 
to muscle group XIII have been rated 30 percent disabling by 
the RO under the provisions of Diagnostic Code 5313.  
38 C.F.R. § 4.73.  

Diagnostic Code 5313 pertains to injuries to muscle group 
XIII, notes that the functions of the muscles of that group 
include extension of the hip and flexion of the knee and 
outward and inward rotation of the flexed knee.  They act 
with the rectus femoris and sartorius (muscle group XIV) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee.  

Severe disability is to be evaluated as 40 percent disabling.  
A 30 percent rating is warranted for moderately severe 
disability.  

The veteran's left lower extremity disability is shown to be 
characterized by no more than moderately severe disability.  
He suffers from left lower extremity fatigability, decreased 
muscle strength and an inability or difficulty in performing 
certain activities such as dancing.  

He is able, however, to make use of his left lower extremity, 
and the Board finds moderately severe disability consistent 
with the presently assigned 30 percent evaluation.  Id; see 
also 38 C.F.R. § 4.56(d)(4).  

Despite the foregoing, the Board finds that the veteran is 
shown to suffer from neurologic symptomatology that is likely 
associated with damage related to his left leg wounds in 
service.  

Indeed, other that his inservice shrapnel wounds, the record 
does not reflect any other left lower extremity injury.  As 
such, the Board finds that the additional neurologic symptoms 
manifested by paresthesias of the left lower extremity would 
more closely favor the assignment of a 20 percent rating on 
the basis of moderate incomplete paralysis under the 
provisions of Diagnostic Code 8520.  Id.  See also 38 C.F.R. 
§ 4.7.  

The Board need not discuss Deluca considerations herein 
because where a Diagnostic Code is not predicated on a 
limited range of motion alone, such as in the case of 
Diagnostic Code 5313, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The Board notes that evidence has indicated left lower 
extremity nontender and nondisfiguring shrapnel scars.  
Scarring is a separate and distinct manifestation that is 
ratable under differing diagnostic codes, and no bar to the 
assignment of a separate rating is found.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left lower extremity scarring is 
deep, causes limitation of motion, or covers an area 
exceeding six square inches.  Thus, a compensable evaluation 
under Diagnostic Code 7801 is not warranted.  38 C.F.R. 
§ 4.118 (2004).  

Similarly, Diagnostic Code 7802 is inapplicable because 
although the veteran's left lower extremity scarring is 
superficial and does not cause limitation of motion, the 
scars have not been said to cover an area of at least 144 
square inches.  Id.  

Diagnostic Code 7803 is not for application because the 
veteran's scarring is not shown to be unstable, and 
Diagnostic Code 7804 does not apply, as the veteran's scars 
were not painful on examination.  Id.  

Finally, additional compensation under Diagnostic Code 7805 
is not warranted, because the veteran's left lower extremity 
scars do not appear to cause limitation of function.  Id.  

The foregoing being the case, it is concluded that a 
preponderance of the evidence shows that the healed scars 
over the veteran's left lower extremity are not of such a 
nature or severity as to warrant the assignment of a separate 
compensable evaluation.  

As apparent from the preceding discussion, the Board has 
considered all symptomatology associated with the veteran's 
left lower extremity disability as well as all potentially 
applicable Diagnostic Codes.  


Muscle Group XI

The veteran's injury to muscle group XI has been rated 20 
percent disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 
5311.  

Diagnostic Code 5311 pertains to injuries of muscle group XI, 
the muscles that function to provide propulsion in plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  These muscles consist of 
the posterior and lateral crural muscles and muscles of the 
calf, that is, triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  

Under Diagnostic Code 5311, a slight disability warrants a no 
percent rating, a moderate disability warrants a 10 percent 
rating, a moderately severe disability warrants a 20 percent 
rating, and a severe disability warrants a 30 percent rating.  

In order for the veteran to qualify for a 30 percent 
evaluation, his disability would have to be shown to be 
severe.  Id.; 38 C.F.R. § 4.56(d)(4).  This has not been 
shown.  

Indeed, even in August 1945, this wound was said to have been 
lacerating in nature with no sequelae mentioned.  The 
residuals of his injury to muscle group XI are not shown to 
have entailed extensive debridement, sloughing off of parts, 
intermuscular binding, or intermuscular scarring.  

Absent findings consistent with severe disability, an 
evaluation higher than 20 percent for the injury to muscle 
group XI cannot be applied in this case.  Id.  

The Board need not discuss the applicability of Diagnostic 
Codes related to the skin as this matter was discusses above 
in the section related to the veteran's service-connected 
residuals of an injury to muscle group XIII.  In that 
section, the Board discussed scarring with respect to the 
entire left lower extremity.  

Likewise, the Board need not discuss the neurologic aspect of 
the veteran's left lower extremity disability, as it was 
discussed in the preceding section with respect to the entire 
left lower extremity.  Indeed, doing so would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  

The Board need not discuss Deluca considerations herein 
because where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5311, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
whether or not raised by the veteran, as required by 
Schafrath.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of residuals of an injury to 
muscle group XI not contemplated in the currently assigned 20 
percent rating.  



Muscle Group VI

The veteran's jury to muscle group VI is rated 10 percent 
disabling under Diagnostic Code 5306.  38 C.F.R. § 4.73.  The 
veteran is right handed, and his disability involves the left 
(minor) arm.  

A muscle injury to muscle group VI refers to injury involving 
extension of elbow (long head of triceps is stabilizer of 
shoulder joint) and includes extensor muscles of the elbow: 
(1) Triceps; (2) anconeus.  A 10 percent rating is applicable 
for moderate muscle injury to the nondominant arm.  A 20 
percent rating is applicable for moderately severe muscle 
injury to the nondominant arm.  A 30 percent rating requires 
severe muscle injury to the nondominant arm.  Id., Diagnostic 
Code 5306.  

On April 2001 VA medical examination of the left arm, the 
examiner noted markedly decreased left elbow range of motion 
in terms of extension.  There was left elbow stiffness, 
crepitus and fatigability, and the left elbow range of motion 
was noted to be decreased by 15 percent during flare-ups.  
Moreover, the veteran, according to his testimony, could not 
perform certain activities such as carry or reach cabinets.  

The Board is of the opinion that the above mentioned 
symptomatology currently is shown to have been productive of 
a disability picture that more nearly approximates that of 
severe overall muscle disability.  

Thus, a 30 percent evaluation (the maximum evaluation 
available for a nondominant arm under these criteria) for the 
service-connected residuals of the injury to muscle group VI 
is warranted.  Id.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the ruling in DeLuca, supra.  The provisions 
of 38 C.F.R. § 4.59 have also been considered.  In that 
regard, the veteran has complained of fatigability, reduced 
range of motion, and flare-ups in left elbow.  

The Board recognizes that clinicians have noted the presence 
of stiffness and fatigability.  However, the Board finds that 
an additional evaluation for pain and limitation of function 
under these criteria is not appropriate in this instance.  

The veteran has already been compensated for severe 
disability of muscle group VI under Diagnostic Code 5306 
taking into account limitation of function, stiffness, 
limitation of motion, and additionally decreased range of 
motion during flare-ups, etc...  

Thus, he has already been compensated for functional loss and 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  The rating schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him for 
the actual impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.14.  

The Board notes that evidence has indicated left elbow 
nontender and nondisfiguring shrapnel scars.  Scarring is a 
separate and distinct manifestation that is ratable under 
differing diagnostic codes.  No bar to the assignment of a 
separate rating is found.  See 38 C.F.R. § 4.14; Esteban, 
supra.  

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's left upper extremity scarring is 
deep, causes limitation of motion, or covers an area 
exceeding six square inches.  Thus, a compensable evaluation 
under Diagnostic Code 7801 is not warranted.  38 C.F.R. 
§ 4.118.  

Similarly, Diagnostic Code 7802 is inapplicable because 
although the veteran's left elbow scarring is superficial and 
does not cause limitation of motion, the scars have not been 
said to cover an area of at least 144 square inches.  Id.  
Diagnostic Code 7803 is not for application because the 
veteran's scarring is not unstable, and Diagnostic Code 7804 
does not apply as the veteran's scars were not painful on 
examination.  Id.  

Finally, additional compensation under Diagnostic Code 7805 
is not warranted, because the veteran's left elbow scars do 
not in themselves cause limitation of function.  Id.  

The foregoing being the case, it is concluded that a 
preponderance of the evidence shows that the healed scars 
over the veteran's left elbow are of such a nature or 
severity as to warrant the assignment of a separate 
compensable schedular evaluation.  

As apparent from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of residuals of injury to 
muscle group VI not contemplated in the currently assigned 30 
percent rating.  


Muscle Group V

The veteran's jury to muscle group V is rated 10 percent 
disabling under Diagnostic Code 5305.  38 C.F.R. § 4.73.  The 
veteran is right handed, and his disability involves the left 
(minor) arm.  

Diagnostic Code 5305 provides that damage to muscle group V 
of the nondominant upper extremity warrants a 10 percent 
rating when it is moderate.  A 20 percent rating is warranted 
where the damage is moderately severe, and a 30 percent 
rating is warranted where the disability is severe.  Id.  
Muscle group V consists of the flexor muscles of the elbow, 
to include the biceps, brachailis and brachioradialis.  This 
group controls elbow supination and flexion.  

The record reflects limitation of left elbow range of motion.  
The Board, therefore, concludes that left elbow supination 
and flexion are impaired.  This, along with documented left 
elbow stiffness and fatigability and the fact that left elbow 
symptomatology doubtlessly worsened in the intervening six 
decades, leads the Board to conclude that the residuals of 
injury to muscle group V can be said to more nearly 
approximate that of moderately severe damage.  See 38 C.F.R. 
§ 4.56(d)(3).  A 20 percent evaluation, but not higher, is 
for application.  38 C.F.R. § 4.73, Diagnostic Code 5305.  

The Board need not discuss the applicability of Diagnostic 
Codes related to the skin as this matter was discussed in the 
section related to the service-connected residuals of an 
injury to muscle group VI.  In that section, the Board 
discussed scarring with respect to the entire left upper 
extremity.  

The Board has considered application of 38 C.F.R. §§ 4.40 and 
4.45 in light of the ruling in DeLuca, supra.  The provisions 
of 38 C.F.R. § 4.59 have also been considered.  In that 
regard, the veteran has complained of fatigability, reduced 
range of motion, and flare-ups in left elbow.  The Board 
recognizes that clinicians have noted the presence of 
stiffness and fatigability.  

The Board finds, however, that an additional evaluation for 
pain and limitation of function under these criteria is not 
appropriate in this instance.  The veteran has already been 
compensated for moderately severe disability of muscle group 
V under Diagnostic Code 5305 taking into account limitation 
of function, stiffness, fatigability and the like.  

Thus, the veteran has already been compensated for all 
symptomatology to include loss and painful motion, if any.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
criteria may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 whether or not raised 
by the veteran, as required by Schafrath.  However, the Board 
finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of residuals of injury to muscle group V 
not contemplated in the currently assigned 20 percent rating.  



ORDER

An evaluation in excess of 30 percent for the service-
connected residuals of the shell fragment wound injury to the 
left thigh with involvement of muscle group XIII is denied.  

An evaluation in excess of 20 percent for the service-
connected residuals of the shell fragment wound injury to the 
left calf with involvement of muscle group XI is denied.  

A separate rating of 20 percent for the service-connected 
residuals of the shell fragment wound injury to the left leg 
based on an associated neurological deficit is granted, 
subject to the regulation controlling the disbursement of VA 
monetary benefits.  

An evaluation of 30 percent for the service-connected 
residuals of the shell fragment wound injury to the elbow 
with involvement of muscle group VI is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.  

An evaluation of 20 percent for the service-connected 
residuals of the shell fragment wound injury to the left 
elbow with involvement of muscle group V is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


